Case 1:17-cv-00087-KD-MU Document 160 Filed 01/16/20 Page 1 of 1                       PageID #: 941



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 LEON CARMICHAEL, JR.                          *
                   Plaintiff,                  *
 v.                                            *       Case No.: 17-00087-WS-MU
                                               *
 JEFFERSON DUNN, ET AL.                        *
                    Defendants.                *
                                               *

                                   NOTICE OF APPEARANCE

        Comes now RONNIE L. WILLIAMS, and give notice of his appearance as counsel for

 the Plaintiff herein, Leon Carmichael.



                                               S/Ronnie L. Williams (WILLR6024)
                                               Attorney for Leon Carmichael
                                               814 St. Francis Street
                                               Mobile, AL 36602
                                               (251) 432-6985 (251) 432-6987 (facsimile)


                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that he has served a copy of this Notice of Appearance
 on counsel for all parties on this 16th day of January 2020, by use of the court’s electronic filing
 system:



                                                       s/Ronnie L. Williams




                                                                                                    1
